CLD-147                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3611
                                       ___________

                 TYRONE M. ADKINS; SHERRE ADDUSSALAAM;
                  RASHELL THOMPSON; NATHAN THOMPSON


                                             v.

                DETECTIVE DALLAS REYNOLDS, Troop 4 Delaware
             State Police; DETECTIVE DANNAILE REMENTER, Troop 4
            Delaware State Police; GOVERNER TASK FORCE MEMBERS;
                        TACTICAL TEAM (SERT) MEMBERS

                                 Tyrone M. Adkins,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                               (D. Del. No. 1-15-cv-00882)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 9, 2018
     Before: CHAGARES, GREENAWAY, JR. and GREENBERG, Circuit Judges

                               (Opinion filed: June 1, 2018)
                                       _________

                                        OPINION*
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se plaintiff-appellant Tyrone Adkins appeals the District Court’s dismissal of

his case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

Because we conclude that this appeal presents no substantial question, we will summarily

affirm the District Court’s judgment. See 3d Cir. LAR 27.4; I.O.P. 10.6.

       In October 2015, Adkins filed a pro se complaint raising claims pursuant to 42

U.S.C. § 1983 against numerous defendants. Defendants answered his complaint and

submitted their initial discovery disclosures. After the District Court set a scheduling

order, defendants sought to take a deposition of Adkins, who was incarcerated, and filed

several requests for discovery from him. Adkins did not respond to the discovery

requests or seek any discovery.

       The District Court granted defendants leave to take Adkins’ deposition. Shortly

after, Adkins filed a motion for the appointment of counsel, which the District Court

denied. Two months later, at his brief deposition, Adkins refused to answer any

questions posed by defendants’ counsel unless he had a lawyer present. Adkins

acknowledged that his request for the appointment of counsel had been denied and

vaguely suggested that he was hoping to secure counsel another way. 1 Adkins insisted

that his complaint was self-explanatory and refused to provide any of the discovery



1
  Adkins later seemed to indicate that he was still expecting the District Court to appoint
him counsel at some point despite the prior denial of his motion for counsel. He
recognized that he had not filed any other requests for counsel with the Court.
                                             2
sought by defendants.

       Defendants filed a motion urging the District Court to dismiss Adkins’ case for

failure to prosecute. Four months later, defendants filed a motion for summary judgment

based solely on the evidence in their possession, as Adkins had still not provided any

discovery to them. The District Court issued an order for Adkins to show cause why his

case should not be dismissed for failure to prosecute, noting that Adkins had not taken

any action on his case between June 9, 2016 and February 1, 2017. Adkins then filed a

response to defendants’ motion to dismiss which did not address his months of inaction

and primarily restated the allegations in his complaint. On August 31, 2017, the District

Court dismissed Adkins’ case for failure to prosecute. Adkins timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s dismissal of Adkins’ complaint pursuant to Federal Rule of Civil

Procedure 41(b) for an abuse of discretion. Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir.

2008). Our review is

       guided by the manner in which the trial court balanced the following factors
       . . . and whether the record supports its findings: 1) the extent of the party’s
       personal responsibility; (2) the prejudice to the adversary caused by the
       failure to meet scheduling orders and respond to discovery; (3) a history of
       dilatoriness; (4) whether the conduct of the party . . . was willful or in bad
       faith; (5) the effectiveness of sanctions other than dismissal, which entails
       an analysis of alternative sanctions; and (6) the meritoriousness of the claim
       or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984). “Each factor

need not be satisfied for the trial court to dismiss a claim.” Ware v. Rodale Press, Inc.,

                                              3
322 F.3d 218, 221 (3d Cir. 2003). Although “we defer to the District Court’s discretion,

dismissal with prejudice is only appropriate in limited circumstances and doubts should

be resolved in favor of reaching a decision on the merits.” Emerson v. Thiel Coll., 296

F.3d 184, 190 (3d Cir. 2002).

       The District Court concluded that the Poulis factors weighed heavily in favor of

dismissal. First, Adkins is “solely responsible for the progress of his case,” as he

proceeded pro se. See Briscoe, 538 F.3d at 258-59. Second, Adkins’ failure to respond

to defendants’ discovery requests impeded their ability to prepare their defense and

prevented the case from moving forward. See Ware, 322 F.3d at 223. Third, Adkins had

a history of dilatoriness, repeatedly failing to participate in discovery or respond to

defendants’ motions and filings despite ample time and opportunities to do so. See

Adams v. Trs. of N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863, 874 (3d Cir. 1994)

(“Extensive or repeated delay or delinquency constitutes a history of dilatoriness, such as

consistent non-response to interrogatories, or consistent tardiness in complying with court

orders.”).

       Fourth, the record indicates that Adkins acted willfully and in bad faith, as

demonstrated most clearly by his behavior at his deposition and his lack of explanation

for his inaction throughout the litigation in his response to the District Court’s order to

show cause. See id. at 875 (“Willfulness involves intentional or self-serving behavior.”).

Fifth, the District Court properly concluded that monetary sanctions would not have been

effective as an alternative to dismissal because Adkins proceeded in forma pauperis. See
                                              4
Emerson, 296 F.3d at 191. The final factor was neutral because discovery had never been

completed.

      The record here supports the District Court’s balancing of the Poulis factors and

its ultimate decision to dismiss Adkins’ case. Accordingly, we will summarily affirm the

District Court’s judgment.




                                           5